Citation Nr: 0525010	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a bilateral hip 
disability.  

4.  Entitlement to service connection for a bilateral 
shoulder disability.  

5.  Entitlement to service connection for a cervical spine 
disability.  

6.  Entitlement to service connection for emphysema.  

7.  Entitlement to a disability rating in excess of 20 
percent for residuals of a shell fragment wound of the right 
knee, with degenerative changes and retained foreign bodies.  

8.  Entitlement to a disability rating in excess of 10 
percent for ankylosis of the right little finger, secondary 
to a shell fragment wound.  

9.  Entitlement to a compensable rating for residuals of a 
right inguinal hernia repair.  

10.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the left chest, with history of a 
hemopneumothorax.  

11.  Entitlement to a disability rating in excess of 10 
percent for a shell fragment wound scar of the anterior 
aspect of the right thigh.  

12.  Entitlement to a disability rating in excess of 10 
percent for a shell fragment wound scar of the interior 
aspect of the left thigh, with venous fistulectomy.  

13.  Entitlement to a compensable rating for a postoperative 
shell fragment wound scar of the right kidney.  

14.  Entitlement to a disability rating in excess of 10 
percent for a shell fragment wound scar of the abdomen with 
laceration of the liver and perforation of the jejunum.  

15.  Entitlement to a disability rating in excess of 10 
percent for a shell fragment wound scar of the proximal 
aspect of the left arm.  

16.  Entitlement to a disability rating in excess of 10 
percent for a shell fragment wound scar of the medial aspect 
of the right calf.  

17.  Entitlement to a disability rating in excess of 30 
percent for a shell fragment wound scar and post-operative 
repair for perforation of the trachea and esophagus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2004).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran increased ratings for a shell 
fragment wound of the right knee, and for a shell fragment 
wound scar of the left chest.  He was also denied a total 
disability rating based on individual unemployability.  He 
subsequently initiated and perfected an appeal of these 
decisions.  

This appeal also arises from a May 2004 rating decision which 
denied the veteran service connection for disabilities of the 
left knee, feet, hips, shoulders, lumbosacral spine, cervical 
spine, and emphysema.  He was also denied increased ratings 
for a right thigh scar, a right inguinal hernia repair, a 
left thigh scar, a right little finger injury, residuals of a 
shell fragment wound of the right kidney, a left arm scar, an 
abdominal scar, and a right calf scar.  He was granted a 
disability rating of 30 percent for residuals of a shell 
fragment wound to the trachea and esophagus.  He subsequently 
initiated and perfected an appeal of these decisions.  

In July 2004, the veteran testified before the undersigned 
Veterans Law Judge seated at the RO.  

As is noted above, the veteran has perfected appeals of his 
claims for service connection for a left knee disability and 
for a total disability rating based on individual 
unemployability.  However, in a June 2004 rating decision, 
service connection was granted for residuals of a shell 
fragment wound to the left knee, and a total disability 
rating based on individual unemployability was also awarded.  
Because the veteran was awarded a full grant of the benefits 
sought on appeal, those issues are no longer before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Board notes that in a June 2004 rating decision, the 
veteran was awarded a compensable rating of 10 percent for 
his ankylosis of the right little finger.  However, because 
there has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, VA is required to consider entitlement to 
all available ratings for that disability.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, this issue remains in 
appellate status.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran engaged in combat during military service.  

3.  The veteran has not presented competent evidence that a 
bilateral foot disability was incurred during military 
service.  

4.  The veteran has not presented competent evidence that a 
low back disability was incurred during military service or 
within a year thereafter.  

5.  The veteran has not presented competent evidence that a 
bilateral hip disability was incurred during military service 
or within a year thereafter.  

6.  The veteran has not presented competent evidence that a 
bilateral shoulder disability was incurred during military 
service or within a year thereafter.  

7.  The veteran has not presented competent evidence that a 
cervical spine disability was incurred during military 
service or within a year thereafter.  

8.  The veteran has not presented competent evidence that 
emphysema was incurred during military service.  

9.  The veteran's residuals of a shell fragment wound to the 
right knee are characterized by full extension and flexion to 
90º or better, with some pain and osteoarthritic changes.  

10.  The veteran's right little finger deformity is 
characterized by unfavorable ankylosis of the right little 
finger joint.  

11.  The veteran's residuals of a right inguinal hernia with 
herniorrhaphy do not result in any current impairment, and 
the veteran has not had any recurrence of his right inguinal 
hernia.  

12.  The veteran's shell fragment wound scarring of the left 
chest is characterized by non-tender scars totaling 2.5 sq. 
cm. in area, with no limitation of motion of the underlying 
area.  

13.  The veteran's shell fragment wound scarring of the right 
thigh is characterized by non-tender scars totaling 19 sq. 
cm. in area, with no limitation of motion of the underlying 
joints.  

14.  The veteran's shell fragment wound scarring of the left 
thigh is characterized by non-tender scars totaling 28 sq. 
cm. in area, with no limitation of motion of the underlying 
joints.  

15.  The veteran's shell fragment wound scarring of the 
abdomen with laceration of the right kidney is characterized 
by non-tender scars with no limitation of motion or other 
impairment of the underlying tissue.  

16.  The veteran's shell fragment wound scarring of the 
abdomen with laceration of the liver is characterized by a 
superficial scar which results in no limitation of motion or 
other impairment of the underlying tissue.  

17.  The veteran's shell fragment wound scar of the left arm 
is characterized by a superficial scar which results in no 
limitation of motion or other impairment of the underlying 
muscle.  

18.  The veteran's shell fragment wound scar of the right 
calf is non-tender, 4 sq. cm. in area, and results in no 
limitation of motion of the underlying joints.  

19.  The veteran's shell fragment wound scar of the neck and 
face is non-tender, 11 sq. cm. in area, and results in no 
visible or palpable tissue loss or gross distortion or 
asymmetry of any facial features.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
bilateral foot disability have not been met.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002);  38 C.F.R. §§ 3.303, 3.304 
(2004).  

2.  The criteria for the award of service connection for a 
disability of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002);  38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).  

3.  The criteria for the award of service connection for a 
bilateral hip disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1154, 5107 (West 2002);  38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).  

4.  The criteria for the award of service connection for a 
bilateral shoulder disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1154, 5107 (West 2002);  38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).  

5.  The criteria for the award of service connection for a 
disability of the cervical spine have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002);  38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).  

6.  The criteria for the award of service connection for 
emphysema have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002);  38 C.F.R. §§ 3.303, 3.304 (2004).  

7.  The criteria for the award of a disability rating in 
excess of 20 percent for the veteran's residuals of a shell 
fragment wound to the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260- 61 (2004).  

8.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's ankylosis of the right 
little finger have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5227, 5230 (2004).  

9.  The criteria for the award of a compensable rating for 
the veteran's right inguinal hernia repair have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.31, 4.114, Diagnostic Code 7338 (2004).  

10.  The criteria for the award of a compensable rating for 
the veteran's scarring of the left chest have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Codes 7801-05 (2004).  

11.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's scarring of the right 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 7801-
05 (2004).  

12.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's scarring of the left 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 7801-
05 (2004).  

13.  The criteria for the award of a compensable rating for 
the veteran's scarring of the abdomen with laceration of the 
right kidney have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 
7801-05 (2004).  

14.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's scarring of the 
abdomen with laceration of the liver have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Codes 7801-05 (2004).  

15.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's shell fragment wound 
scar of the left arm have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Codes 7801-05 (2004).  

16.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's shell fragment wound 
scar of the right calf have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Codes 7801-05 (2004).  

17.  The criteria for the award of a disability rating in 
excess of 30 percent for the veteran's shell fragment wound 
scar of the neck and face have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Codes 7801-05 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection - Bilateral foot disability

The veteran seeks service connection for a bilateral foot 
disorder.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In considering the veteran's claim, the Board notes that he 
engaged in combat during military service.  In the case of 
any veteran who engaged in combat with the enemy in service, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (West 2002).  However, pertinent case law also 
provides that 38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability and that the veteran is required to meet 
his evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a disease or injury of either 
foot.  While he sustained multiple shrapnel wounds of the 
legs in July 1970 while serving in Vietnam, no wounds to the 
feet were noted at the time of his initial hospitalization.  

Subsequent to service, the veteran underwent VA general 
medical examinations in February 1972, May 1975, and December 
1980.  Disorders of either foot were not noted on 
examination, and the veteran raised no such complaints.  No 
impairment to mobility was noted on those occasions.  In July 
2000, the veteran underwent surgery at a private hospital for 
a mass in the left foot of recent onset.  His history of 
multiple in-service shrapnel wounds was noted.  The veteran 
also underwent surgery of the right foot in November 2000, 
following a diagnosis of a painful bunion deformity.  He was 
noted to spend long periods of time on his feet as part of 
his job.  Such a fact only provides evidence against this 
claim.      

In March 2003, he underwent VA general medical examination, 
at which time he reported bilateral foot pain in the region 
of the metatarsophalangeal joints.  Physical examination of 
the feet revealed no evidence of claw toes, and X-ray 
examination revealed retained shrapnel in the feet, along 
with evidence of a previous bunionectomy.  The final 
diagnosis was status-post bunionectomy bilaterally.  After 
examining the veteran and reviewing his medical history, the 
examiner found the veteran's bilateral foot disability was 
"less likely a complication of his military experiences but 
[is] consistent with his history of manual labor and age."  
Such a finding only provides evidence against this claim. 

After reviewing the record, the Board finds the preponderance 
of the evidence to be against the award of service connection 
for a bilateral foot disability.  The veteran was not 
diagnosed with or treated for a chronic foot disability 
during military service, and post-service treatment records 
noted no such disability for several years thereafter.  
Additionally, no medical expert has suggested the veteran's 
bilateral foot disability is related to military service.  In 
fact, the medical evidence suggests the veteran's bilateral 
foot disability is likely due to his age and prior history of 
manual labor.  While the X-rays of the veteran's feet 
revealed some retained metallic fragments, likely shrapnel, 
present in the soft tissue, his current bilateral bunion 
disability appears to be unrelated, according to the March 
2003 medical examination report.  No medical expert has 
otherwise suggested the veteran's bunions, for which he 
underwent bilateral foot surgery in 2000, are related to any 
retained shrapnel in his feet.  Based on this evidence, the 
veteran's claim for service connection for a bilateral foot 
disability must be denied.  

The veteran has himself stated that his bilateral foot 
disability was initially incurred during military service, or 
within a year thereafter; however, he is a layperson, not 
qualified to offer medical opinion evidence to the Board.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, the veteran's personal opinion 
that the disability at issue began in service or that it is 
otherwise related to service is not a sufficient basis for 
awarding service connection. 

In conclusion, the preponderance of the evidence is against 
the award of service connection for a bilateral foot 
disability.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Service connection - Lumbosacral spine disability

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  In addition, 
when certain statutorily-specified disabilities, such as 
arthritis, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a low back disability.  As has 
been previously noted, the veteran sustained extensive shell 
fragment wounds during military service, including 
lacerations of the liver, kidney, and small intestine.  
However, no injuries to the lumbosacral spine were noted at 
that time.  On his February 1971 service separation report of 
medical history, the veteran denied any history of back 
trouble.  

Subsequent to service, the veteran underwent VA medical 
examination in February 1972, at which time his spine was 
within normal limits, with full range of motion.  A May 1975 
VA X-ray of the veteran's lumbosacral spine revealed it to be 
within normal limits.  At a September 1981 VA hearing, he 
stated that he had had no prior symptoms of the back.  

A May 2001 private MRI revealed spondylolisthesis and disc 
space narrowing of the veteran's lumbosacral spine.  Disk 
bulges were also evident at numerous locations along the 
lumbosacral spine.  On VA examination in March 2003, the 
veteran reported a history of low back pain, and chronic low 
back pain was diagnosed at that time.  After examining the 
veteran and reviewing his medical history, the examiner found 
the veteran's lumbosacral spine disability was "less likely 
a complication of his military experiences but [is] 
consistent with his history of manual labor and age."  

After reviewing the record, the Board finds the preponderance 
of the evidence to be against the award of service connection 
for a lumbosacral spine disability.  The veteran was not 
diagnosed with or treated for a disability of the lumbosacral 
spine during military service, or within a year thereafter.  
Additionally, no medical expert has suggested the veteran's 
current spondylolisthesis with disk space narrowing of the 
lumbosacral spine is related to military service.  In fact, 
the medical evidence suggests the veteran's low back 
disability is likely due to his age and prior history of 
manual labor.  Based on these findings, service connection 
for a disability of the lumbosacral spine must be denied.  

The veteran has himself stated that his disability of the 
lumbosacral spine was initially incurred during military 
service, or within a year thereafter; however, he is a 
layperson, not qualified to offer medical opinion evidence to 
the Board.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, the veteran's personal 
opinion that the disability at issue began in service or that 
it is otherwise related to service is not a sufficient basis 
for awarding service connection. 

In conclusion, the preponderance of the evidence is against 
the award of service connection for a disability of the 
lumbosacral spine.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

III. Service connection - Bilateral hip disability

The veteran seeks service connection for a bilateral hip 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  In addition, 
when certain statutorily-specified disabilities, such as 
arthritis, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a disability of either hip.  As 
has been previously noted, the veteran sustained extensive 
shell fragment wounds during military service, including 
lacerations of both legs.  However, no injuries to the hips 
joints were noted at that time.  

Subsequent to service, the veteran was afforded VA medical 
examination on several occasions during the 1970's and 80's; 
however, he did not report any hip disabilities during 
examination at that time.  More recently, he underwent VA 
examination in October 2003, at which time he reported a four 
year history of bilateral hip pain, with no history of a 
prior specific hip injury.  He stated his hip pain generally 
originated in his low back and radiated into his lower 
extremities.  On physical examination, the veteran had near 
full range of motion of the hips, without evidence of edema, 
effusion, tenderness, instability, redness, heat, or abnormal 
movement.  He did, however, report pain on movement.  
Bilateral hip pain was diagnosed.  After physically examining 
the veteran and reviewing the medical record, the examiner 
concluded the veteran's bilateral hip pain was "at least as 
likely as not secondary to radicular pain from his low back 
condition."  The examiner also stated that it was "less 
likely than not that the patient's hip condition is the 
result of his shrapnel injuries."  

After reviewing the record, the Board finds the preponderance 
of the evidence to be against the award of service connection 
for a bilateral hip disability.  The veteran was not 
diagnosed with or treated for a disability of the hips during 
military service, or within a year thereafter.  He reported 
on VA examination in October 2003 that he had begun to 
experience bilateral hip pain only in the last 4 years, well 
after service separation.  Additionally, no medical expert 
has suggested the veteran's bilateral hip pain is related to 
military service; rather, according to the October 2003 
examination report, his hip pain was "less likely" related 
to in-service shrapnel injuries, and was more likely related 
to his nonservice-connected low back disability.  In the 
absence of any competent evidence establishing the veteran's 
bilateral hip pain was incurred during military service, 
service connection for a bilateral hip disability must be 
denied.  

The veteran has himself stated that his bilateral hip 
disability was initially incurred during military service, or 
within a year thereafter; however, he is a layperson, not 
qualified to offer medical opinion evidence to the Board.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, the veteran's personal opinion 
that the disability at issue began in service or that it is 
otherwise related to service is not a sufficient basis for 
awarding service connection. 

In conclusion, the preponderance of the evidence is against 
the award of service connection for a disability of the hips.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV. Service connection - Bilateral shoulder disability

The veteran seeks service connection for a bilateral shoulder 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  In addition, 
when certain statutorily-specified disabilities, such as 
arthritis, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a disability of either 
shoulder.  As has been previously noted, the veteran 
sustained extensive shell fragment wounds during military 
service, including lacerations of the neck and abdomen.  
However, no injuries to the shoulders were noted at that 
time.  On his February 1971 service separation report of 
medical history, he denied any history of a "trick" or 
painful shoulder.  

Subsequent to service, the veteran was afforded VA medical 
examination on several occasions during the 1970's and 80's; 
however, he did not report any shoulder disabilities during 
examination at that time.  In August 1990, he sought private 
medical treatment for a pulling injury of the left shoulder 
incurred while lifting a heavy table.  Intervertebral disc 
syndrome of the cervical spine with radiculopathy was 
diagnosed at that time.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

More recently, he underwent VA examination in March 2003, at 
which time the veteran reported recurrent pain of the 
bilateral shoulders.  Range of motion testing revealed near 
full range of motion, albeit with pain.  X-rays of the 
veteran's shoulders revealed mild degenerative changes on the 
left and partial separation of the acromioclavicular joint on 
the right.  After examining the veteran and reviewing his 
medical history, the examiner found the veteran's 
degenerative changes of the bilateral shoulder were "less 
likely a complication of his military experiences but are 
consistent with his history of manual labor and age."  

After reviewing the record, the Board finds the preponderance 
of the evidence to be against the award of service connection 
for a bilateral shoulder disability.  The veteran was not 
diagnosed with or treated for a disability of the shoulders 
during military service, or within a year thereafter.  He 
also denied any history of a painful or "trick" shoulder on 
service separation in February 1971.  He did not request 
treatment for a disability of either shoulder until the early 
1990's, when he injured his left shoulder on the job.  
Additionally, no medical expert has suggested the veteran's 
bilateral shoulder disability is related an injury sustained 
during military service; rather, according to the March 2003 
examination report, his degenerative changes of the bilateral 
shoulder were "less likely a complication of his military 
experiences but are consistent with his history of manual 
labor and age."  In the absence of any competent evidence 
establishing the veteran's bilateral shoulder disability was 
incurred during military service, service connection for a 
bilateral shoulder disability must be denied.  

The veteran has himself stated that his bilateral shoulder 
disability was initially incurred during military service, or 
within a year thereafter; however, he is a layperson, not 
qualified to offer medical opinion evidence to the Board.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, the veteran's personal opinion 
that the disability at issue began in service or that it is 
otherwise related to service is not a sufficient basis for 
awarding service connection. 

In conclusion, the preponderance of the evidence is against 
the award of service connection for a disability of the 
shoulders.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

V. Service connection - Cervical spine

The veteran seeks service connection for a disability of the 
cervical spine.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  In 
addition, when certain statutorily-specified disabilities, 
such as arthritis, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records confirm extensive shell 
fragment wounds during military service, including wounds to 
the neck with lacerations of the esophagus and trachea, but 
without nerve or artery involvement.  A July 1970 x-ray of 
the veteran's cervical spine revealed a small fragment in the 
vicinity of C-4.  However, no fracture or other injury of the 
cervical spine was noted at that time, and no impairment of 
the cervical spine was noted on service separation.  The 
veteran's first diagnosis of a cervical spine disability 
dates to August 1990, when he sought private medical 
treatment for a left shoulder injury incurred at work.  
Intervertebral disc syndrome of the cervical spine with 
radiculopathy was diagnosed at that time.  

Subsequent to service, the veteran underwent VA medical 
examination in February 1972, at which time his spine was 
within normal limits, with full range of motion.  A May 1975 
VA medical examination was also negative for any complaints 
or findings relative to the cervical spine.  He had full 
range of motion of the cervical spine at that time.  Range of 
motion of the cervical spine was also full on VA examination 
in December 1980.  At a September 1981 VA hearing, he stated 
that he had had no prior symptoms of the back.  

On VA examination in March 2003, the veteran reported a 
history of chronic neck pain, and degenerative changes of the 
cervical spine were confirmed at that time.  After examining 
the veteran and reviewing his medical history, the examiner 
found the veteran's cervical spine disability was "less 
likely a complication of his military experiences but [is] 
consistent with his history of manual labor and age."  

After reviewing the record, the Board finds the preponderance 
of the evidence to be against the award of service connection 
for a cervical spine disability.  While the veteran did 
sustain significant shrapnel injuries to his chest and neck 
during military service, no nerve or bone involvement was 
noted at that time.  In the years following service, the 
veteran had full range of motion of the cervical spine, with 
no evidence of other impairment.  A disability of the 
cervical was not diagnosed until 1990, nearly 20 years after 
military service.  Additionally, no medical expert has 
suggested the veteran's osteoarthritis of the cervical spine 
is related to military service.  In fact, the medical 
evidence suggests the veteran's degenerative changes of the 
neck are likely due to his age and prior history of manual 
labor.  Based on these findings, service connection for a 
cervical spine disability must be denied.  

The veteran has himself stated that his disability of the 
cervical spine was initially incurred during military 
service, or within a year thereafter; however, he is a 
layperson, not qualified to offer medical opinion evidence to 
the Board.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, the veteran's personal 
opinion that the disability at issue began in service or that 
it is otherwise related to service is not a sufficient basis 
for awarding service connection. 

In conclusion, the preponderance of the evidence is against 
the award of service connection for a disability of the 
cervical spine.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

VI. Service connection - Emphysema

The veteran seeks service connection for emphysema.  For the 
reasons to be discussed below, service connection for 
emphysema must be denied, as this disability was not incurred 
in or aggravated by active military service, and is not due 
to or the result of a service-connected disability.  

The veteran's service medical records confirm he sustained 
numerous shrapnel injures to his neck, chest, abdomen, arms, 
and legs in Vietnam in July 1970.  He also sustained a 
hemopneumothorax at that time which quickly resolved.  A July 
1970 chest x-ray revealed the veteran's lungs to be well-
expanded, with no pneumothorax.  An August 1970 x-ray also 
revealed no acute pulmonary disease.  No respiratory disorder 
was noted on the veteran's service separation medical 
examination.  

Subsequent to service, the veteran underwent VA medical 
examination in February 1972, at which time his lungs were 
clear, without evidence of rales.  Likewise, on VA 
examination in May 1975, his lungs were again clear, without 
rales.  His lungs were also clear on VA examination in 
December 1980, and chest x-rays were within normal limits.  

On VA examination in October 2003, the veteran was physically 
examined by VA personnel, and his medical history was 
reviewed.  Emphysema was confirmed, and the examiner 
suggested this disability was "less likely" due to in-
service shrapnel injuries to the chest and "more likely than 
not" due to the veteran's 37-pack-year history of smoking.  
Such medical evidence only supports the denial of this claim. 

After reviewing the entire record, the Board finds the 
preponderance of the evidence to be against the award of 
service connection for emphysema, as this disability was not 
incurred during military service.  While his service medical 
records confirm injuries to the lungs in service, these 
appear to have resolved by service separation.  Additionally, 
his medical treatment records immediately following service 
described his lungs as clear and without any current 
respiratory disability.  The veteran was not diagnosed with 
emphysema until many years after service, and this disability 
was attributed to his 35+ year history of smoking.  While the 
veteran did sustain a pneumothorax during military service, 
this disability subsequently resolved, and a pneumothorax has 
not since been diagnosed.  

As was noted above, the veteran did engage in combat during 
military service, and is entitled to the presumptions of 
38 U.S.C.A. § 1154(b).  In the present case, while the Board 
concedes the veteran's combat-related injuries in service, it 
also notes that no chronic respiratory disabilities were 
noted immediately following service, and emphysema was not 
itself diagnosed until many years later.  Also, no medical 
expert has indicated any medical nexus between his in-service 
lung injuries and his current diagnosis of emphysema.  Thus, 
service connection for emphysema must remain denied.  

The veteran has himself alleged that his emphysema began 
during military service; however, he is shown to be a 
layperson, not qualified to offer medical opinions to the 
Board.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, the veteran's personal 
opinion that the disability at issue began in service or that 
it is otherwise related to service is not a sufficient basis 
for awarding service connection. 

In conclusion, the preponderance of the evidence is against 
the award of service connection for emphysema, as this 
disability was not incurred during military service, or is 
due to or the result of a service-connected disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

VII. Increased rating - Right knee

The veteran seeks a disability rating in excess of 20 percent 
for his service-connected residuals of a shell fragment wound 
of the right knee.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's service-connected right knee disability is 
currently rated under Diagnostic Code 5010, for arthritis due 
to trauma, which rates any corresponding disability as 
analogous to degenerative arthritis.  Degenerative arthritis 
is itself rated by analogy to the criteria for limitation of 
motion of the affected joint, with a minimum rating of 10 
percent to be assigned for each major joint affected.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260-61.  Under Diagnostic Code 5260, a 10 
percent rating is assigned for flexion limited to 45º, a 20 
percent rating is assigned for flexion limited to 30º, and a 
30 percent rating is assigned for flexion limited to 15º.  
Diagnostic Code 5261 states that a 10 percent rating will be 
assigned for extension limited to 10º, a 20 percent rating is 
assigned for extension limited to 15º, a 30 percent rating 
for limitation to 20º, and a 40 percent rating for limitation 
to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2004).  

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and Diagnostic Code 5261 
(leg, limitation of extension) for disability of the same 
joint.  

The veteran's right knee disability was afforded VA 
orthopedic examination in March 2003.  He reported recurrent 
right knee pain, especially with use.  On physical 
examination, he had flexion to 120º and extension to 0º.  No 
ligamentous laxity was observed, and McMurray's sign was 
negative.  The right knee joint was without tenderness or 
effusion.  X-ray examination of the right knee revealed mild 
osteoarthritis of the right knee joint.  

The veteran's right knee was examined again in October 2003.  
He reported constant right knee pain, described as a 7 on a 
10 point scale.  He also reported occasional giving way and 
locking of the knee.  However, he denied any weakness, 
stiffness, swelling, heat, redness, fatigability, or lack of 
endurance.  He was noted to walk without use of a brace, 
crutch, or other assistance device.  On objective 
examination, his right knee was without edema, effusion, or 
instability.  Range of motion was full, albeit with pain.  
Muscle strength was +4/5 bilaterally.  The right knee joint 
was tender to palpation, but was without heat, redness, or 
abnormal movement.  A 2.5cm x 1cm scar was present on the 
right knee, but was not tender, deep, or inflexible.  The 
scar did not adversely affect the movement of the joint.  

After reviewing the totality of the evidence, the Board finds 
the preponderance of the evidence is against a disability 
rating in excess of 20 percent for the veteran's right knee 
disability.  According to the March and October 2003 
examination reports, the veteran has extension to 0º, 
indicating a higher rating for limitation of extension is not 
warranted.  Likewise, he has exhibited flexion to at least 
90º, albeit with pain, which does not support a higher rating 
under the criteria for limitation of flexion.  Therefore, 
because the evidence of record is against a disability rating 
in excess of 20 percent, such a rating for the veteran's 
right knee disability is denied.  The examinations only 
support such a finding. 

The medical record also does not reflect any additional 
impairment or limitation of motion based on instability, 
excess fatigability, pain, weakness, or incoordination of the 
right knee.  On examination in October 2003, the VA examiner 
did note that the veteran experienced pain of the right knee 
across all ranges of motion, but was nonetheless able to 
perform 30 repetitions of flexion and extension of the right 
knee, with no additional limitation of motion.  The examiner 
did not otherwise indicate any additional impairment 
resulting from excess fatigability, pain, weakness, or 
incoordination of the knee.  Overall, a disability rating in 
excess of 20 percent based on such factors is not warranted.  
See DeLuca, supra.  

In considering the veteran's claim, the Board is also 
cognizant of VA General Counsel Opinion 23-97, which holds 
that in certain cases where the veteran has both limitation 
of motion and instability of the affected knee joint, a 
separate compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  
However, according to the March and October 2003 VA 
examination reports, the veteran's ligaments were intact on 
physical examination, with no lateral instability noted; 
thus, a separate evaluation for instability is not warranted 
at this time for the knee.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function..  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2004).  In 
the present case, the veteran has a shell fragment wound scar 
of the right knee; however, the October 2003 VA examination 
report described his scar as superficial and healed, with no 
tenderness or limitation of function noted.  Overall, no 
specific impairment has been directly attributed by a medical 
examiner to the veteran's scars.  Accordingly, the 
preponderance of the evidence is against a separate 
disability rating at this time for a scar of the right knee.  

In conclusion, a disability rating in excess of 20 percent is 
not warranted for the veteran's right knee disability.  As a 
preponderance of the evidence is against the award of an 
increased rating in excess of 20 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

VIII. Increased rating - Right little finger

The veteran seeks a disability rating in excess of 10 percent 
for his ankylosis of the right little finger.  For the 
reasons to be discussed below, an increased rating is not 
warranted for this disability.  

The veteran's right little finger disability is currently 
rated as 10 percent disabling under Diagnostic Code 5227.  
Under Diagnostic Code 5227 both favorable and unfavorable 
ankylosis of the little finger warrants a noncompensable 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2003).  

Diagnostic Code 5230, for limitation of motion of the little 
finger, provides only for a noncompensable rating for any 
limitation of motion of the little finger.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5230 (2004).  For the reasons to be 
discussed below, this Code does not apply to the present 
case, and a disability rating in excess of 10 percent under 
any schedular criteria is not warranted.  

As noted above, the veteran has already been granted the 
maximum schedular rating for unfavorable ankylosis and/or 
limitation of motion of the right little finger.  While the 
criteria for amputation of the right little finger specify a 
20 percent rating is warranted for amputation with metacarpal 
resection, the veteran does not have this degree of 
impairment, or the functional equivalent thereof.  According 
to the March 2003 VA examination report, the veteran's right 
little finger was intact, with fixed palmar flexion of the 
finger to 50º at the proximal interphalangeal joint, with 
approximately 10º radial deviation.  He was able to move the 
fifth fingertip to within approximately 1cm of the palm.  

Because the veteran's right little finger is intact, albeit 
with unfavorable ankylosis, a disability rating of 20 percent 
for impairment analogous to amputation of the finger is not 
warranted.  Additionally, the veteran has displayed some 
range of motion of the finger, albeit with limitations.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5156 (2004).  The evidence 
does not otherwise suggest the veteran's scarring is unusual, 
or presents marked interference with employment.  Therefore, 
the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) is not warranted.  

For all the foregoing reasons, the Board finds that a 
disability rating in excess of 10 percent is not warranted 
for the veteran's right little finger deformity.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  As a preponderance of 
the evidence is against the award of a compensable rating, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

IX. Increased rating - Right inguinal hernia

The veteran seeks a compensable rating for his service-
connected residuals of a right inguinal hernia repair.  For 
the reasons to be discussed below, a compensable rating is 
not warranted for this disability.  

In general, inguinal hernias are rated under Diagnostic Code 
7338, which provides a noncompensable rating for a small, 
reducible hernia without true hernia protrusion.  A 10 
percent disability rating is to be granted for a 
postoperative recurrent hernia that is readily reducible and 
well supported by a truss or belt.  A 30 percent rating is 
warranted for a small, postoperative recurrent, or unoperated 
irremediable hernia that is not well supported by truss, or 
not readily reducible.  38 C.F.R. § 4.114, Diagnostic Code 
7338 (2004).  

The medical record reveals the veteran underwent repair of a 
right inguinal hernia in the 1960's.  He also underwent a 
left inguinal hernia repair in 1996; however, he has not been 
awarded service connection for this disability, and any 
impairment resulting therein may not be considered by the 
Board in adjudicating the present issue.  See 38 C.F.R. 
§ 4.14 (2004).  

On VA examination in March 2003, the veteran did not report 
any recurrence of a right inguinal hernia.  Physical 
examination revealed his abdomen to be soft, without masses, 
tenderness, or organomegaly.  No herniation was noted at that 
time.  His October 2003 VA examination was likewise negative 
for any evidence of recurrence of his right inguinal hernia.  

Based on these findings, the criteria for a compensable 
rating for residuals of a right inguinal hernia repair are 
not met.  The competent evidence of record does not reflect 
any recurrent hernia or related residuals.  The veteran 
testified at his July 2004 that he had occasional pain and 
tenderness of his abdomen; however, in the absence of medical 
evidence of current impairment resulting from his right 
inguinal hernia, with herniorrhaphy, a compensable rating for 
this disability must be denied.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function..  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2004).  In 
the present case, the veteran has a surgical scar resulting 
from his herniorrhaphy.  However, the March 2003 VA 
examination report described his hernia repair scar as small 
and superficial, with no tenderness evident.  Overall, no 
specific impairment has been directly attributed by a medical 
examiner to the veteran's hernia repair scar.  Accordingly, 
the preponderance of the evidence is against a separate 
disability rating at this time for the veteran's 
herniorrhaphy scar.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for a compensable rating for his residuals of 
a right inguinal hernia, with herniorrhaphy.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

X. Increased ratings - Scars

The veteran seeks increased ratings for various service-
connected scars of shell fragment wounds sustained during 
military service.  

A superficial scar which is painful on examination will still 
be awarded a 10 percent rating; otherwise, it will be rated 
based on the limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2004).  In 
addition, superficial unstable scars may be assigned a 10 
percent rating.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  See Note (1) following Diagnostic Code 7803.  Under 
Diagnostic Code 7803, scars, other than the head, face, or 
neck that are superficial and do not cause limited motion but 
involve an area or areas of 144 square inches or greater may 
be assigned a 10 percent rating.  In order to warrant a 
rating in excess of 10 percent, a scar must be deep or cause 
limitation of motion, and have an area of 12 square inches or 
more.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).  

A disfiguring scar of the head, face, or neck may also be 
awarded a disability rating of 10 percent or higher.  A 10 
percent evaluation is warranted for scars of the head, face , 
and neck when there is one characteristic of disfigurement.  
The eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc)in an area exceeding six square 
inches; skin hypo- or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length.  A 30 percent evaluation requires 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement the disability 
will be rated at 50 percent.  38 C.F.R. § 4.118, DC 7800 
(2004).  

A. Left chest scar

The veteran has a shell fragment wound scar of the left chest 
which is currently rated as noncompensable.  For the reasons 
to be discussed below, a disability rating in excess of 10 
percent is not warranted for the veteran's left chest scar.  

According to the October 2003 examination report, the veteran 
has two scars present in the left chest area, measuring 2cm x 
1cm and 1cm x .5cm, for a total area of 2.5 sq. cm.  These 
scars were not tender, deep, or inflexible, and the examiner 
noted no adverse effect on any underlying muscle or tissue.  
Color photographs taken at the time of examination confirm 
the presence of two faint scars on the veteran's left chest 
area.  In the absence of a surface area in excess of 929 sq. 
cm., or any impairment of the underlying muscle or tissue, a 
compensable rating is not warranted for the veteran's 
scarring of the left chest.  

At his July 2004 personal hearing, the veteran reported 
occasional pain and tenderness of his scars of the left chest 
area.  He also reported shortness of breath and other 
respiratory complaints.  However, the veteran has been 
diagnosed with emphysema secondary to longstanding cigarette 
use, and no examiner has suggested his scarring of the chest 
area results in any current respiratory symptoms.  The 
evidence does not otherwise suggest the veteran's scarring is 
unusual, or presents marked interference with employment.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's scarring of the left 
chest area.  As a preponderance of the evidence is against 
the award of a compensable rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

B. Right thigh scar

The veteran has a shell fragment wound scar along the 
anterior aspect of his right thigh which is currently rated 
as 10 percent disabling.  For the reasons to be discussed 
below, a disability rating in excess of 10 percent is not 
warranted for the veteran's scarring of the right thigh.  

According to the October 2003 examination report, the 
veteran's scarring of the right thigh does not result in 
limitation of motion of the right knee or leg.  The examiner 
noted three scars present on the veteran's right thigh, 
measuring 8cm x 1cm, 7cm x 1cm, and 4cm x 1cm, for a total 
area of 19 sq. cm.  These right thigh scars were not tender, 
deep, or inflexible, and the examiner found no adverse effect 
on any movement of the right leg.  The veteran was able to 
walk in a normal fashion, and strength of the underlying 
muscles was +4/5.  Color photographs taken at the time of 
examination confirm the presence of three faint scars on the 
veteran's right thigh.  In the absence of a surface area in 
excess of 77 sq. cm., or limitation of motion of the 
underlying joints, a disability rating in excess of 10 
percent is not warranted for the veteran's scarring of the 
right thigh.  

At his July 2004 personal hearing, the veteran reported pain 
and tenderness of the scars of his right thigh, but the Board 
notes he has already been awarded a 10 percent rating for 
these symptoms.  The evidence does not otherwise suggest the 
veteran's scarring is unusual, or presents marked 
interference with employment.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
scarring of the right thigh.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

C. Left thigh scar

The veteran has a shell fragment wound scar along the 
interior aspect of his left thigh which is currently rated as 
10 percent disabling.  For the reasons to be discussed below, 
a disability rating in excess of 10 percent is not warranted 
for the veteran's scarring of the left thigh.  

According to the October 2003 examination report, the 
veteran's scarring of the left thigh does not result in 
limitation of motion of the left knee or leg.  The examiner 
noted two scars present on the veteran's left thigh measuring 
6cm x 1cm and 22cm x 1cm, for a total area of 28 sq. cm.  
These scars were not tender, deep, or inflexible, and the 
examiner noted no adverse effect on any movement of the left 
knee.  The veteran was able to walk in a normal fashion, and 
strength of the underlying muscles was +4/5.  Color 
photographs taken at the time of examination confirm the 
presence of two faint scars on the veteran's left thigh.  In 
the absence of a surface area in excess of 77 sq. cm., or 
limitation of motion of the underlying joints, a disability 
rating in excess of 10 percent is not warranted for the 
veteran's scarring of the left thigh.  

At his July 2004 personal hearing, the veteran reported pain 
and tenderness of the scars of his left thigh, but the Board 
notes he has already been awarded a 10 percent rating for 
these symptoms.  The evidence does not otherwise suggest the 
veteran's scarring is unusual, or presents marked 
interference with employment.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
scarring of the left thigh.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

D. Abdominal scar, right kidney

The veteran seeks a compensable rating for an abdominal scar 
with laceration of his right kidney.  For the reasons to be 
discussed below, a compensable rating is not warranted for 
the veteran's scarring of the right abdomen.  

According to the October 2003 examination report, the 
veteran's abdominal scarring was noted; however, his 
abdominal scar of the right kidney area was not tender, deep, 
or inflexible.  No impairment of the underlying organs was 
noted by the examiner.  Color photographs taken at the time 
of examination confirm the presence of faint scarring of the 
abdomen in the vicinity of the veteran's right kidney.  In 
the absence of a surface area in excess of 929 sq. cm., or 
any impairment of the underlying muscle or tissue, a 
compensable rating is not warranted for the veteran's 
abdominal scarring.  

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's scarring of the abdomen 
with laceration of the right kidney.  As a preponderance of 
the evidence is against the award of a compensable rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

E. Abdominal scar, liver

The veteran seeks a disability rating in excess of 10 percent 
for his abdominal scar with liver laceration.  For the 
reasons to be discussed below, a disability rating in excess 
of 10 percent is not warranted for the veteran's scarring of 
the abdomen.  

According to the October 2003 examination report, the 
veteran's abdominal scarring was noted; however, his 
abdominal scar of the central abdominal area was not tender, 
deep, or inflexible.  Color photographs taken at the time of 
examination confirm the presence of a prominent vertical scar 
down the veteran's abdomen.  However, in the absence of a 
surface area in excess of 77 sq. cm., or impairment of the 
underlying organs or tissue, a disability rating in excess of 
10 percent is not warranted for the veteran's abdominal scar 
with laceration of the liver.  

At his July 2004 personal hearing, the veteran reported pain 
and tenderness of his abdominal scars, but the Board notes he 
has already been awarded a 10 percent rating for these 
symptoms.  The evidence does not otherwise suggest the 
veteran's scarring is unusual, or presents marked 
interference with employment.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
scarring of the abdomen, with laceration of the liver.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

F. Left arm scar

The veteran seeks a disability rating in excess of 10 percent 
for his shell fragment wound scar of the left arm.  For the 
reasons to be discussed below, a disability rating in excess 
of 10 percent is not warranted for the veteran's left arm 
scar.  

According to the October 2003 examination report, the 
veteran's scar of the left arm was noted; however, this scar 
was not tender, deep, or inflexible.  Color photographs taken 
at the time of examination confirm the presence of a vertical 
scar along the proximal aspect of the veteran's left forearm.  
However, in the absence of a surface area in excess of 77 sq. 
cm., or impairment of the underlying muscle or joints, a 
disability rating in excess of 10 percent is not warranted 
for the veteran's left arm scar.  

At his July 2004 personal hearing, the veteran reported pain 
and tenderness of his scar of the left arm, but the Board 
notes he has already been awarded a 10 percent rating for 
these symptoms.  The evidence does not otherwise suggest the 
veteran's scarring is unusual, or presents marked 
interference with employment.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
scar of the left arm.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

G. Right calf scar

The veteran seeks a disability rating in excess of 10 percent 
for his shell fragment wound scar of the right calf.  For the 
reasons to be discussed below, a disability rating in excess 
of 10 percent is not warranted for the veteran's left arm 
scar.  

According to the October 2003 examination report, the 
veteran's scar of the right calf was not tender, deep, or 
inflexible.  It measured 4cm x 1cm.  The examiner stated this 
scar did not interfere with movement of the right leg joints.  
Color photographs taken at the time of examination confirm 
the presence of a small scar along the veteran's right calf.  
However, in the absence of a surface area in excess of 77 sq. 
cm., or impairment of the underlying muscles or joints, a 
disability rating in excess of 10 percent is not warranted 
for the veteran's scar of the right calf.  

At his July 2004 personal hearing, the veteran reported pain 
and tenderness of his scar of the right calf, but the Board 
notes he has already been awarded a 10 percent rating for 
these symptoms.  The evidence does not otherwise suggest the 
veteran's scarring is unusual, or presents marked 
interference with employment.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
scar of the right calf.  As a preponderance of the evidence 
is against the award of an increased rating, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

H. Scar of the face and neck

The veteran seeks a disability rating in excess of 30 percent 
for a shell fragment wound scar and post-operative repair for 
perforation of the trachea and esophagus.  The criteria for 
scars of the face and neck require visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or at 
least four characteristics of disfigurement.  See 38 C.F.R. 
§ 4.118, DC 7800 (2004).  

On VA examination in October, the veteran's scar of the face 
and neck was measured as 22cm x 0.5cm.  This scar was without 
tenderness or depth, and no inflexibility of the skin 
surrounding the scar was noted.  Color photographs taken at 
the time of the examination confirm a vertical scar along the 
right side of the veteran's neck.  However, this scar does 
not result in visible or palpable tissue loss, gross 
distortion or asymmetry of any features of the face, or at 
least four characteristics of disfigurement, already noted 
above.  In the absence of such findings, a disability rating 
in excess of 30 percent for the veteran's scar of the face 
and neck is not warranted.  

In considering the veteran's appeal, the Board notes that the 
veteran was awarded, within a June 2004 rating decision, 
separate compensable ratings for muscle injuries of the neck 
and chest due to his service-connected shell fragment wound 
to that region.  

At his July 2004 personal hearing, the veteran reported pain 
and tenderness of his scar of the neck and face, but the 
Board notes he has already been awarded a 30 percent rating 
for these symptoms.  The evidence does not otherwise suggest 
the veteran's scarring is unusual, or presents marked 
interference with employment.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
scar of the face and neck.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

XI. Veterans Claims Assistance Act of 2000

The Board notes that prior to the initiation of this claim, 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 2003 and June 
2004 Statements of the Case, the various Supplemental 
Statements of the Case, and November 2003 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at a local VA medical center and these records 
were obtained.  Private medical records have been obtained, 
as has been indicated by the veteran.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in May 2003, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in June 2004, 
in light of the additional development performed subsequent 
to May 2003.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  


ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.  

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a bilateral hip 
disability is denied.  

Entitlement to service connection for a bilateral shoulder 
disability is denied.  

Entitlement to service connection for a cervical spine 
disability is denied.  

Entitlement to service connection for emphysema is denied.  

Entitlement to a disability rating in excess of 20 percent 
for residuals of a shell fragment wound to the right knee is 
denied.  

Entitlement to a disability rating in excess of 10 percent 
for ankylosis of the right little finger is denied.  

Entitlement to a compensable rating for the veteran's 
residuals of a right inguinal hernia repair is denied.  

Entitlement to a compensable rating for shell fragment wound 
scarring of the left chest is denied.  

Entitlement to a disability rating in excess of 10 percent 
for shell fragment wound scarring of the right thigh is 
denied.  

Entitlement to a disability rating in excess of 10 percent 
for shell fragment wound scarring of the left thigh is 
denied.  

Entitlement to a compensable rating for shell fragment wound 
scarring of the abdomen with right kidney laceration is 
denied.  

Entitlement to a disability rating in excess of 10 percent 
for shell fragment wound scarring of the abdomen with 
laceration of the liver is denied.  

Entitlement to a disability rating in excess of 10 percent 
for shell fragment wound scar of the left arm is denied.  

Entitlement to a disability rating in excess of 10 percent 
for shell fragment wound scar of the right calf is denied.  

Entitlement to a disability rating in excess of 30 percent 
for shell fragment wound scar of the neck and face is denied.  


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


